Exhibit 10.5

SETTLEMENT AGREEMENT

This Settlement Agreement (the “Agreement”) is entered into on July 30, 2007
(the “Effective Date”) by and between Taiwan Sumida Electronics, Inc. (“TSE”), a
Taiwan corporation with its principal place of business in Taiwan, Republic of
China and Monolithic Power Systems, Inc. (“MPS”), a Delaware corporation with
its principal place of business in San Jose, California, U.S.A. TSE and MPS are
referred to collectively herein as the “Parties.”

WHEREAS, on December 25, 2002, the Parties entered into an Indemnification
Agreement regarding, inter alia, the defense of patent infringement claims
brought by O2 Micro International, Limited. (“O2 Micro”) against TSE;

WHEREAS, on January 6, 2003, O2 Micro initiated a patent infringement lawsuit
against TSE and its parent company Sumida Corporation in the Eastern District of
Texas (O2 Micro International Limited v. Sumida Corp., et al., Case No. C
03-0007 TJW) (“the O2 Texas Action”);

WHEREAS, on August 30, 2005, MPS notified TSE that it was terminating the
Indemnification Agreement on the ground that, inter alia, TSE failed to provide
proper and full information and assistance to MPS under the Indemnification
Agreement;

WHEREAS, MPS filed a lawsuit against TSE on August 31, 2005 in the Northern
District of California (Monolithic Power Systems, Inc. v. Taiwan Sumida
Electronics, Inc., Case No. C 05-3522 CW) alleging, inter alia, that TSE had
breached the Indemnification Agreement (the “Indemnity Action”; together, the
Indemnity Action and the O2 Texas Action referred to as the “Actions”);

WHEREAS, the O2 Texas Action proceeded to trial in November 2005 and the jury
returned a verdict that TSE had willfully infringed O2 Micro’s U.S. Patent
No. 6,396,722. On April 12, 2006, judgment was entered in the O2 Texas Action in
favor of O2 Micro in the amount of $4 million and an injunction was issued
against TSE. On February 14, 2007, an order was entered in the O2 Texas Action
awarding O2 Micro attorneys’ fees and costs in the amount of $2,819,620.99.

 

1.



--------------------------------------------------------------------------------

WHEREAS, TSE filed counterclaims against MPS in the Indemnity Action seeking,
inter alia, declaratory judgment that TSE had not breached the Indemnification
Agreement and that MPS had breached the Indemnification Agreement and the
covenant of good faith and fair dealing implied in the Indemnification
Agreement;

WHEREAS, on June 25, 2007, the Court in the Indemnity Action entered an Order
Granting in Part Taiwan Sumida’s Motion for Summary Judgment and Granting in
Part MPS’s Motion for Summary Adjudication and Denying MPS’s Motion to Stay
Proceedings (the “Order”);

WHEREAS, pursuant to the Court’s June 25, 2007 Order, the Parties participated
in mediation before Hon. Edward A. Infante (Ret.) and Judge Infante has approved
the terms of the parties’ settlement;

WHEREAS, each of the Parties denies any wrongdoing or liability to the other,
but nonetheless wish to resolve their disputes once and for all;

NOW, THEREFORE, in consideration for the mutual settlement terms,
representations and covenants set forth below, the Parties hereby agree as
follows:

1. Payment of Money by MPS. No later than three (3) business days from the
Effective Date, MPS shall pay TSE a one time sum of two million, four-hundred
and sixty-three thousand U.S. dollars (U.S.$2,463,000.00) by wire transfer
(“Upfront Payment”). The wire transfer instructions have been provided
separately by TSE to MPS.

2. Letter of Credit/Escrow. MPS and TSE shall in good faith negotiate the terms
and conditions of an irrevocable stand-by letter of credit or, an escrow
agreement , in the amount of Seven Million, Three Hundred and Fifty Thousand
United States Dollars

 

2.



--------------------------------------------------------------------------------

($7,350,000.00), which may be drawn upon by TSE, under circumstances and
instructions to which the Parties have separately agreed, fully to satisfy any
remaining obligations set forth in the Indemnity Agreement. This letter of
credit or escrow account and the Upfront Payment constitute MPS’s entire
monetary obligation to TSE and its Affiliates; MPS has no other monetary
obligations to TSE or its Affiliates. As used in this Agreement, an “Affiliate”
of TSE or MPS, respectively, shall mean any corporation, company or other legal
entity, which (directly or indirectly) controls, is controlled by, or is under
common control with TSE or MPS, respectively, but such corporation, company or
other legal entity shall be deemed an Affiliate only so long as such ownership
or control exists. Control, as used in this definition of Affiliate, means
direct or indirect ownership of more than fifty percent (50%) of the outstanding
shares or securities (representing the right to select directors or other
managing authority) or more than fifty percent (50%) interest in the income of
the entity in question.

3. Dismissal of Claims Without Prejudice. Within three business days after MPS
provides the wire transfer to TSE, as provided for in paragraph 1 above, the
Parties will file a stipulation dismissing without prejudice all of their claims
in the Indemnity Action and providing that the Court in the Indemnity Action
shall retain jurisdiction to enforce the terms of this Agreement. For purposes
for this paragraph only, the Parties agree that if after sixty (60) days from
the Effective Date the Parties are still not able to agree upon the terms and
conditions of the Letter of Credit or the escrow agreement as set forth in
paragraph 2 above, then either Party can, by notice, cause the dismissal of the
Indemnity Action to be set aside, unless the Parties are in good faith
continuing to negotiate the terms and conditions of the Letter of Credit or the
escrow. If the dismissal of the Indemnity Action is set aside, then the Parties
agree that Indemnity Action shall be restored to the Court’s docket in Case No.
C 05-3522 as if Case No. C 05-3522 had not been dismissed. The parties also
agree that if the Indemnity Action thereafter results in a judgment against MPS
in excess of the Upfront Payment, the Upfront Payment shall be deemed to be a
pre-payment by MPS to TSE which shall be applied against and deducted from any
monetary award provided by the Court. If a judgment against MPS is entered in an

 

3.



--------------------------------------------------------------------------------

amount less than the Upfront Payment, such judgment will be deemed satisfied to
the extent of the Upfront Payment, but TSE shall be entitled to retain the
entire amount of the Upfront Payment. The stipulation and order to be entered by
the Court are attached hereto as Exhibit A. Unless and until MPS has opened the
Letter of Credit or funded the escrow account pursuant to paragraph 4,
paragraphs 5, 6 and 7 of this Agreement shall not be effective. All other terms
and conditions shall be effective as provided herein.

4. Dismissal of Claims With Prejudice. Within three business days after MPS has
opened the letter of credit or funded an escrow account to which TSE has
consented, as provided for in paragraph 2 above, the Parties will replace the
stipulation of paragraph 3 with a new stipulation dismissing with prejudice all
of their claims in the Indemnity Action and providing that the Court in the
Indemnity Action shall retain jurisdiction to enforce the terms of this
Agreement. The stipulation and order to be entered by the Court are attached
hereto as Exhibit B. If the stipulation in paragraph 3 cannot be replaced for
any reason, then the Parties agree that the stipulation filed under Section 3
shall have the force and effect of a dismissal with prejudice as if the Parties
had filed the stipulation under this paragraph 4. Upon opening a letter of
credit or funding an escrow account pursuant to this paragraph 4, paragraphs 5,
6 and 7 shall be deemed effective and paragraph 3 shall no longer be deemed
effective.

5. Termination of the Indemnification Agreement. MPS and TSE confirm that the
Indemnification Agreement and any and all other oral or written (UCC or
otherwise) indemnity obligations between the Parties are hereby terminated and
are of no further force or effect.

6. Mutual Release of Liability. Except as provided in or arising under this
Agreement, TSE and MPS, on behalf of themselves and their respective officers,
directors, employees, agents, Affiliates, attorneys, successors and assigns,
each completely, unconditionally and forever releases one another and their
respective officers, directors,

 

4.



--------------------------------------------------------------------------------

employees, agents, Affiliates and attorneys, successors and assigns from, and
covenants not to sue upon, any and all actions, causes of action, claims,
demands, accountings, liabilities, damages, or obligations, in law and/or
equity, suspected or unsuspected, known or unknown, asserted or unasserted, the
foregoing related to or specifically arising under the Actions, which any of
them has or may have as principal, agent, indemnitee, indemnitor or otherwise.

7. General Matters Regarding Releases. TSE and MPS agree that this Agreement is
intended to provide for a full and final compromise, release, and settlement of
all claims, demands, actions and causes of action, known or unknown, suspected
or unsuspected, asserted or unasserted, that relate to or specifically arise
under the Actions. TSE and MPS also acknowledge that any one of them may
discover facts that are different and/or different from those now known to them
or believed to be true. TSE and MPS assume the risk posed by such different or
additional facts and specifically waive all rights any of them may have under
section 1542 of the California Civil Code or under any comparable federal or
state statute or rule of law. California Civil Code section 1542 provides as
follows:

A general release does not extend to claims to which the creditor does not know
or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement
with the debtor.

TSE and MPS have executed this Agreement with the full knowledge that they are
forever releasing and extinguishing all unknown and unsuspected claims either of
them might have against the other that relate to or specifically arise under the
Actions.

8. O2 Texas Action. TSE agrees and acknowledges TSE shall, with no control or
involvement by MPS, continue to defend against the claims brought by O2 Micro
against TSE in the O2 Texas Action and/or endeavor to settle those claims in
good faith.

9. Representations and Warranties. Each of the Parties hereby represents and
warrants to the other party as follows:

a. It has the full right, power, and authority to enter into this Agreement, and
that the individuals signing this Agreement have full authority and are duly
authorized and empowered to execute on behalf of the Party for which they are
signing.

 

5.



--------------------------------------------------------------------------------

b. Neither the execution, delivery, nor performance of this Agreement will
violate, breach, conflict with, or constitute a default under, any law, statute,
regulation, contract, agreement or other arrangement to which such party is a
party or is subject, or by which it is bound.

c. Such Party has been represented by legal counsel of its choice throughout the
negotiations that preceded the execution of this Agreement, and this Agreement
has been executed with the consent and on the advice of such legal counsel.

10. Notices. All notices required or permitted to be given hereunder shall be in
writing and shall be delivered by hand, or if dispatched by prepaid air courier
or by registered or certified airmail, postage prepaid, addressed as follows:

 

If to MPS:

  Attention: General Counsel   MONOLITHIC POWER SYSTEMS, INC.   6409 Guadalupe
Mines Road San Jose, CA 95120   Fax:

If to TSE:

  Attention: General Manager   TAIWAN SUMIDA ELECTRONICS, INC.   50, Wou Shin
Street   Keelung, Taiwan R.O.C.   Fax:

Such notices shall be deemed to have been served when received by addressee or,
if delivery is not accomplished by reason of some fault of the addressee, when
tendered for delivery. Either party may give written notice of a change of
address and, after notice of such change has been received, any notice or
request shall thereafter be given to such party as above provided at such
changed address.

 

6.



--------------------------------------------------------------------------------

11. Interpretation. This Agreement shall be deemed drafted by all Parties hereto
and shall not be construed against any of them because of any ambiguity herein.
This Agreement constitutes the complete, total and final agreement of the
Parties concerning its subject matter and supersedes all prior statements,
discussions, promises and representations, whether written or oral. Each of the
Parties hereto acknowledges that it is not entering into this Agreement on the
basis of any representation, warranty or promise not expressly contained in this
Agreement, and that no promises or inducements have been made which caused any
Party to execute the Agreement other than those which are expressly set forth
herein.

12. No Admission of Fault. The terms and conditions of this Agreement shall not
be deemed an admission of fault or liability by either Party or any admission
that either Party violated any laws or contractual obligations or dealt with one
another in bad faith. Except for enforcement of this Agreement, this Agreement
shall not be admissible in any other cause of action between the Parties.

13. Attorneys’ Fees. If any Party brings an action, motion or proceeding to
enforce the terms of this Agreement, the prevailing Party shall be entitled to
recover from the losing Party all reasonable attorneys’ fees, costs and expenses
incurred by such prevailing Party in connection with such action, motion or
proceeding and in enforcing any judgment or order thereby obtained.

14. Governing Law. This Agreement shall be construed under and shall be governed
by California law, without application to any conflict of law principles. The
Parties agree that the court in Indemnity Action shall retain jurisdiction over
any disputes concerning this Agreement.

15. Modification. This Agreement may not be modified except by writing executed
by all the Parties hereto.

 

7.



--------------------------------------------------------------------------------

16. Counterparts. This Agreement may be executed in counterparts and shall have
the same force and effect as if all Parties had executed one document.

17. Successors and Assigns. This Agreement is binding upon and shall inure to
the benefit of the respective successors and/or assigns of the Parties.

IN WITNESS WHEREOF, the Parties hereto agree to the forgoing and have caused
their duly authorized representatives to execute this Agreement as set forth
below.

 

     MONOLITHIC POWER SYSTEMS, INC.

Dated: July 27, 2007

         

/s/ Michael Hsing

     Michael Hsing      Its Chief Executive Officer      TAIWAN SUMIDA
ELECTRONICS, INC.

Dated: July 30, 2007

         

/s/ Dau-Shen (Dalson) Wu

     Dau-Shen (Dalson) Wu      Its General Manager

 

8.



--------------------------------------------------------------------------------

Exhibit A. Stipulation and Court Order – DISMISSAL WITHOUT PREJUDICE



--------------------------------------------------------------------------------

LATHAM & WATKINS LLP

    Mark A. Flagel (Bar No. 110635)

    Robert Steinberg (Bar No. 126407)

    John D. Minton (Bar No. 223823)

140 Scott Drive

Menlo Park, CA 94025

Telephone: (650) 328-4600

Facsimile: (650) 463-2600

Email: mark.flagel@lw.com

Attorneys for Plaintiff and Counterclaim Defendant

MONOLITHIC POWER SYSTEMS, INC.

SQUIRE, SANDERS & DEMPSEY L.L.P.

    Nathan Lane, III (Bar No. 50961)

    Joseph A. Meckes (Bar No. 190279)

One Maritime Plaza, Suite 300

San Francisco, CA 94111

Telephone: (415) 954-0200

Facsimile: (415) 393-9887

Email: nlane@ssd.com

Attorneys for Defendant and Counterclaimant

TAIWAN SUMIDA ELECTRONICS, INC.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

 

MONOLITHIC POWER SYSTEMS, INC.,

  CASE NO. C 05-3522 CW

a Delaware corporation,

      STIPULATION OF DISMISSAL WITHOUT Plaintiff,   PREJUDICE AND [PROPOSED]
ORDER

v.

 

TAIWAN SUMIDA ELECTRONICS, INC.,

  Date:  

a Taiwan corporation,

  Courtroom:   2   Judge:   Hon. Claudia Wilken Defendant.    

AND RELATED COUNTERCLAIMS

   

LOGO [g45366img_footer.jpg]Case No. C05-3522 CW  

ATTORNEY’S AT LAW

  1  

SILICON VALLEY

   



--------------------------------------------------------------------------------

STIPULATION

WHEREAS,

1. The Court issued an Order Granting in Part and Denying in Part Sumida’s
Motion for Summary Judgment and MPS’s Cross-Motion for Summary Adjudication on
June 25, 2007 (“Order”);

2. Pursuant to the Order, the parties participated in a mediation before
Magistrate Judge Edward A. Infante (Ret.) on July 18, 2007, and reached an
agreement in principle at the mediation to settle their disputes;

3. The parties have executed as of July 30, 2007, a settlement agreement
resolving their dispute (the “Settlement Agreement”);

4. The Settlement Agreement obligates the parties to negotiate the terms and
conditions of a letter of credit or escrow agreement, between themselves and
with a bank or escrow company;

5. The parties’ negotiations of the terms and conditions of that letter of
credit or escrow agreement have not yet been concluded;

6. The parties nonetheless wish to dismiss this action without prejudice to
allow them to complete their negotiations;

7. The parties also wish to provide that, in the unlikely event that their
negotiations do not succeed, their dismissal without prejudice can be set aside
upon notice from either party without further action by this Court and that the
action would be returned to this Court’s docket as if the dismissal without
prejudice had not been entered;

NOW, THEREFORE,

The parties hereby STIPULATE that:

(1) Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure,
Plaintiff and Counterclaim Defendant Monolithic Power Systems, Inc. and
Defendant and Counterclaimant Taiwan Sumida Electronics, Inc., through the
signature of their counsel, stipulate to dismiss this action without prejudice,
including all claims, counterclaims and affirmative defenses;

(2) If, no earlier than sixty (60) days from the date hereof, the parties are
unable to agree on the

LOGO [g45366img_footer.jpg] Case No. C05-3522 CW  

ATTORNEY’S AT LAW

  2  

SILICON VALLEY

   



--------------------------------------------------------------------------------

terms and conditions of a letter of credit or an escrow agreement as
contemplated by the Settlement Agreement, either party may, upon notice filed
herein, cause the dismissal of this action without prejudice to be set aside and
the action to be returned to the Court’s docket as if the dismissal without
prejudice had not been entered;

(3) If the parties agree to the terms and conditions of a letter of credit or
any escrow agreement, they shall submit to this Court a further stipulation
providing that the dismissal without prejudice entered pursuant to the present
stipulation shall be a dismissal with prejudice; and

(4) This Court shall retain jurisdiction over this action and the parties to
enforce the Settlement Agreement and any further obligations undertaken and
agreements made pursuant to the Settlement Agreement.

 

Dated:             , 2007

    Respectfully submitted,     LATHAM & WATKINS LLP     By:  

 

      Robert Steinberg     Attorneys for Plaintiff and Counterclaim Defendant
MONOLITHIC POWER SYSTEMS, INC.

 

Dated:             , 2007

    Respectfully submitted,     SQUIRE, SANDERS & DEMPSEY L.L.P.     By:  

 

      Nathan Lane III     Attorneys for Defendant and Counterclaimant TAIWAN
SUMIDA ELECTRONICS, INC.

PURSUANT TO STIPULATION, IT IS SO ORDERED.

 

Dated:

 

 

    

 

       Claudia Wilken        United States District Judge

LOGO [g45366img_footer.jpg] Case No. C05-3522 CW  

ATTORNEY’S AT LAW

  3  

SILICON VALLEY

   



--------------------------------------------------------------------------------

Exhibit B. Stipulation and Court Order – DISMISSAL WITH PREJUDICE



--------------------------------------------------------------------------------

LATHAM & WATKINS LLP

    Mark A. Flagel (Bar No. 110635)

    Robert Steinberg (Bar No. 126407)

    John D. Minton (Bar No. 223823)

140 Scott Drive

Menlo Park, CA 94025

Telephone: (650) 328-4600

Facsimile: (650) 463-2600

Email: mark.flagel@lw.com

Attorneys for Plaintiff and Counterclaim Defendant

MONOLITHIC POWER SYSTEMS, INC.

SQUIRE, SANDERS & DEMPSEY L.L.P.

    Nathan Lane, III (Bar No. 50961)

    Joseph A. Meckes (Bar No. 190279)

One Maritime Plaza, Suite 300

San Francisco, CA 94111

Telephone: (415) 954-0200

Facsimile: (415) 393-9887

Email: nlane@ssd.com

Attorneys for Defendant and Counterclaimant

TAIWAN SUMIDA ELECTRONICS, INC.

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

OAKLAND DIVISION

 

MONOLITHIC POWER SYSTEMS, INC.,

  CASE NO. C 05-3522 CW

a Delaware corporation,

      STIPULATION OF DISMISSAL WITH Plaintiff,   PREJUDICE AND [PROPOSED] ORDER

v.

  Date:     Courtroom:   2

TAIWAN SUMIDA ELECTRONICS, INC.,

  Judge:   Hon. Claudia Wilken

a Taiwan corporation,

        Defendant.    

AND RELATED COUNTERCLAIMS

   

LOGO [g45366img_footer.jpg] Case No. C05-3522 CW  

ATTORNEY’S AT LAW

  1  

SILICON VALLEY

   



--------------------------------------------------------------------------------

STIPULATION

Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, Plaintiff
and Counterclaim Defendant Monolithic Power Systems, Inc. and Defendant and
Counterclaimant Taiwan Sumida Electronics, Inc., through the signature of their
counsel, stipulate herein to dismiss this action with prejudice, including all
claims, counterclaims, and affirmative defenses between Monolithic Power
Systems, Inc. and Taiwan Sumida Electronics, Inc. The Court shall retain
jurisdiction to enforce the terms of a settlement agreement entered into between
the parties. .

 

Dated:             , 2007

    Respectfully submitted,     LATHAM & WATKINS LLP     By:  

 

      Robert Steinberg     Attorneys for Plaintiff and Counterclaim Defendant
MONOLITHIC POWER SYSTEMS, INC.

 

Dated:             , 2007

    Respectfully submitted,     SQUIRE, SANDERS & DEMPSEY L.L.P.     By:  

 

      Nathan Lane III     Attorneys for Defendant and Counterclaimant TAIWAN
SUMIDA ELECTRONICS, INC.

PURSUANT TO STIPULATION, IT IS SO ORDERED.

 

Dated:

 

 

    

 

       Claudia Wilken        United States District Judge

LOGO [g45366img_footer.jpg] Case No. C05-3522 CW  

ATTORNEY’S AT LAW

  2  

SILICON VALLEY

   